DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because, although they are drawn to a statutory categories of method (process), system (machine) or medium (manufacture), they are also directed to a judicial exception (an abstract idea) without significantly more.   
Claim 1 recites a method for performing commercial transaction wirelessly by providing the user with payment options (e.g., which credit card to use), which is an abstract idea of Certain Methods of Organizing Human Activity (fundamental economic practice of mitigating economic risk, commercial interactions involving Claims 8 and 15 recite a similar abstract idea.  
This judicial exception is not integrated into a practical application because the claimed invention does not improve a technology or technical field, but merely links the use of the judicial exception to a particular technological environment or field of use.  The claim’s technical elements such as “mobile device”, “point-of-sale (POS) device”, and “the fingerprint sensor of the mobile device”, used to make communication contact, display financial information, receive user input on the transaction, authenticate user via fingerprint matching, and perform transaction settlement, considered individually or in combination, are merely using/applying a computer as a tool to perform an abstract idea.   Further, the Claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (abstract idea).  
Independent claim 8 introduces the additional elements of “a memory storing instructions” and “a processor”. This is part of a computer system that is being used as a tool to perform the abstract idea.
Independent claim 15 introduces the additional element of “non-transitory computer-readable medium”. This is part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claims 7 and 14 introduce the additional element of “(communication) via near field communication (NFC)”. This is part of a computer system that is being used as a tool to perform the abstract idea.
Dependent claims 2-6, 9-13, and 16-20 contain, for the purpose of the 35 U.S.C. 101 analysis, no new additional elements and the analysis from the independent claim applies here.
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-eligible subject matter. See Alice Corp. v. CLS Bank International, 573__ U.S. 2014.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitroda (20050247777) in view of Peev (20100146384).
Regarding claim 1, Pitroda discloses  
a method of a mobile device for providing information to a point-of-sale (POS) device, the method comprising: receiving, [by the mobile device], information of the POS device via wireless communication, [while the mobile device is locked], wherein a first credit card image corresponding to a first credit card and a second credit card image corresponding to a second credit card are stored in the mobile device, and wherein the first credit card is assigned with a priority over the second credit card based on at least one of a preset standard or a user input 
([0007] It is an object of the present invention to provide a universal electronic transaction card ("UET card") which is capable of storing, transmitting and receiving personal and transactional information and thereby replacing plastic cards… includes a microprocessor, random access memory, a display, and input means, and is capable of storing personal information such as…  credit card company account numbers for a variety of credit card companies, automatic banking numbers for one or more bank accounts, and any other financial or personal transactional information).

based on receiving the information of the POS device, displaying, by the mobile device, the first credit card image that corresponds to the first credit card assigned with the priority over the second credit card 
([0088] When several credit card or service institutions have activated a UET card, a display such as the display in FIG. 12 will appear on the card. This allows user to select any of the card type options for use. For example, the user can select by touching box next to the "credit" on the screen, all the credit cards available. This is shown in FIG. 13. By touching the area for the American Express card on the touch-sensitive display, for example, the user can see a graphic image of the American Express Card with appropriate user commands as shown in FIG. 14).
See also FIG. 13.

while the first credit card image is displayed, receiving, via a fingerprint sensor of the mobile device, a first fingerprint input of a user of the mobile device; and
([0011] In a preferred embodiment the display means comprises a touch-sensitive LCD display. In a preferred embodiment, the UET card is also provided with processing means for processing information… The UET card 

based on the received first fingerprint input being valid and the mobile device being within a communicative range of the wireless communication of the POS device, providing, by the mobile device, to the POS device, first information of the first credit card corresponding to the displayed first credit card image  
[0079] When a user of a UET card wishes to use the UET card for a transaction, the card is connected to the CIU unit. When the metal contacts of the UET card are connected to the corresponding contacts or port of the CIU, the CIU software recognizes the UET card contact and prepares itself to read information from the UET card. It also dials the main computer center for verification and interfaces with POS computer. The CIU unit may include software capable of displaying signatures or other types of verification/identification such as photographs, finger prints or voice prints).
capable of processing transactional information and communicating with central processing units or computers operated by the providers of services, such as credit card institutions, banks, health care providers, retailers, wholesalers or other providers of goods or services. The UET card is also capable of communicating with personal computers, including those used by retailers (point of sale computers)).

Pitroda does not disclose 
[by the mobile device]  
and
[while the mobile device is locked].
Peev teaches 
[by the mobile device]  
([0039] Referring next to FIG. 5, an exemplary block diagram illustrates the mobile computing device 402 displaying icons corresponding to application programs 118 having notifications 114. Continuing with the example of FIG. 4, the user 104 desires to view information about the six new content items 112 received. The user 104 taps, for example, with a finger or stylus on the 
At the time of the invention, it would have been obvious to one ordinarily skilled in the art to have modified Pitroda to include 
[by the mobile device]  based on the teaching of  Peev.  
The motivation being to provide communication/interaction between transactional vendors and customers using mobile phone to allow information viewing and commanding actions. See Paragraphs 39-40.   
Peev also teaches 
[while the mobile device is locked]
([0014] Referring again to FIG. 1, an exemplary block diagram illustrates the computing device 102 delivering customized or otherwise modified content from content providers 128 to the user 104. The computing device 102 includes at least a memory area 110, the display 108, and a processor 106. The memory area 110, or other computer-readable media, stores one or more of the content items 112. The content items 112 are received by the computing device 102 while the computing device 102 is locked. The content items 112 include any data received by the computing device 102 
At the time of the invention, it would have been obvious to one ordinarily skilled in the art to have modified Pitroda to include 
based on the teaching of  Peev.  
The motivation being to enable information (such as functionality content) to be displayed on a locked computing device allowing the user to view streams of notifications and other content items at a glance.  See paragraph 13.

Regarding claim 2, Pitroda discloses  
based on the received first fingerprint input being valid and being maintained over a time interval and the mobile device being within the communicative range of the wireless communication of the POS 52device, providing, by the mobile device, to the POS device, the first information of the first credit card corresponding to the displayed first credit card image 
([0079] When a user of a UET card wishes to use the UET card for a transaction, the card is connected to the CIU unit. When the metal contacts of the UET card are connected to the corresponding contacts or port of the CIU, the CIU software recognizes the UET card contact and prepares itself to read information from the UET card. It also dials the main computer center for verification and interfaces with POS computer. The CIU unit may include software capable of displaying signatures or other types of verification/identification such as photographs, finger prints or voice prints).
([0007] The UET card is also capable of processing transactional information and communicating with central processing units or computers operated by the providers of services, such as credit card institutions, banks, health care providers, retailers, wholesalers or other providers of goods or services. The UET card is also capable of communicating with personal computers, including those used by retailers (point of sale computers)).

Regarding claim 3, Pitroda discloses  
automatically selecting, by the mobile device, the first credit card corresponding to the first credit card image to be displayed, based on the first credit card being assigned with the priority over the second credit card  
([0088] When several credit card or service institutions have activated a UET card, a display such as the display in FIG. 12 will appear on the card. This allows user to select any of the card type options for use. For example, the user can select by touching box next to the "credit" on the screen, all the credit cards available. This is shown in FIG. 13. By touching the area for the American Express card on the touch-sensitive display, for example, the user can see a graphic image of the American Express Card with appropriate user commands as shown in FIG. 14).

Regarding claim 4, Pitroda discloses  
based on receiving the information of the POS device, displaying, by the mobile device, the first credit card image, while displaying a portion of the second credit card image; while the first credit card image and the portion of the second credit card image are displayed, receiving, by the mobile device, from the user, a touch input corresponding to a selection of the displayed portion of the second credit card image; and 
([0088] When several credit card or service institutions have activated a UET card, a display such as the display in FIG. 12 will appear on the card. This allows user to select any of the card type options for use. For example, the user can select by touching box next to the "credit" on the screen, all the credit cards available. This is shown in FIG. 13. By touching the area for the American Express card on the touch-sensitive display, for example, the user can see a graphic image of the American Express Card with appropriate user commands as shown in FIG. 14).
See also Fig 13.

based on the touch input being received: receiving, via the fingerprint sensor of the mobile device, a second fingerprint input of the user of the mobile device; and based on the received second fingerprint input being valid and the mobile device being within the communicative range of the wireless communication of the POS device, providing, by the mobile device, to the POS device, second 53information of the second credit card corresponding to the displayed portion of the second credit card image  
unit may include software capable of displaying signatures or other types of verification/identification such as photographs, finger prints or voice prints).
([0007] The UET card is also capable of processing transactional information and communicating with central processing units or computers operated by the providers of services, such as credit card institutions, banks, health care providers, retailers, wholesalers or other providers of goods or services. The UET card is also capable of communicating with personal computers, including those used by retailers (point of sale computers)).

Regarding claim 5, Pitroda discloses  
while the first credit card image is displayed, recognizing, by the mobile device, a fingerprint of the user, based on the received first fingerprint input
([0079] When a user of a UET card wishes to use the UET card for a transaction, the card is connected to the CIU unit. When the metal contacts of the UET card are connected to the corresponding contacts or port of the CIU, the CIU software recognizes the UET card contact and prepares itself to read information from the UET card. It also dials the main computer center for verification and interfaces with POS computer. The CIU unit may include software capable of displaying signatures or other types of verification/identification such as photographs, finger prints or voice prints).

Regarding claim 6, Pitroda discloses  
while the first credit card image is displayed, determining, by the mobile device, that the received first fingerprint input is valid, based on the recognized fingerprint matching user fingerprint information that is stored in the mobile device  
([0079] When a user of a UET card wishes to use the UET card for a transaction, the card is connected to the CIU unit. When the metal contacts unit may include software capable of displaying signatures or other types of verification/identification such as photographs, finger prints or voice prints).

Claim 8 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 9 is rejected using the same rationale that was used for the rejection of claim 2.

Claim 10 is rejected using the same rationale that was used for the rejection of claim 3.

Claim 11 is rejected using the same rationale that was used for the rejection of claim 4.

Claim 12 is rejected using the same rationale that was used for the rejection of claim 5.

Claim 13 is rejected using the same rationale that was used for the rejection of claim 6.

Claim 15 is rejected using the same rationale that was used for the rejection of claim 1.

Claim 16 is rejected using the same rationale that was used for the rejection of claim 2.

Claim 17 is rejected using the same rationale that was used for the rejection of claim 3.

Claim 18 is rejected using the same rationale that was used for the rejection of claim 4.

Claim 19 is rejected using the same rationale that was used for the rejection of claim 5.

Claim 20 is rejected using the same rationale that was used for the rejection of claim 6.


Claims 7 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pitroda in view of Peev, as applied to claims 1-6, 8-13, and 15-20 above, further in view of and Barnett (20090170483).
Regarding claim 7, Pitroda does not disclose 
the first information of the first credit card is provided via near field communication (NFC).
Barnett teaches 
the first information of the first credit card is provided via near field communication (NFC) 
([0005] A technique is provided for providing information to a customer within a store. A mobile phone is provided that in addition to operating with a cellular network, is also adapted to communicate with one or more additional wireless communication systems, such as Near Field Communication (NFC), IEEE 802.11, Wi-Fi, Bluetooth, or IEEE 802.15, The mobile phone is configured to bridge information between the various services available to the phone over these multiple networks).
At the time of the invention, it would have been obvious to one ordinarily skilled in the art to have modified Pitroda to include 
the first information of the first credit card is provided via near field communication (NFC) based on the teaching of Barnett.  
The motivation being to provide communication/interaction between transactional vendors and customers within a distance. See Paragraph 5.   

Claim 14 is rejected using the same rationale that was used for the rejection of claim 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Humbel (20070197261) teaches mobile telephone all in one remote key or software regulating card for radio bicycle locks, cars, houses, and rfid tags, with authorization and payment function.
Vega (20070027804) teaches telebanking apparatus for transferring money or cash value between two parties in the same country or across national borders, for paying bills and browsing the internet.
Amtmann (20050218230) teaches portable device comprising a communication station configuration and a data carrier configuration.
Armingaud (20030110137) teaches method for secure electronic commercial transaction on-line processing.
Jacobson (20030004876) teaches mobile terminal incorporated with a credit card.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK GAW whose telephone number is (571)270-0268.  The examiner can normally be reached on Mon-Fri 8:30AM-5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
	
/MARK GAW/
Examiner, Art Unit 3692

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692